IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jennifer Schroeder,                      :
                         Petitioner      :
                                         :
                   v.                    :   No. 382 C.D. 2020
                                         :   Submitted: September 25, 2020
Pennsylvania Parole Board,               :
                        Respondent       :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                         FILED: January 14, 2021


      Jennifer Schroeder (Schroeder) petitions for review of the March 4, 2020
Order of the Pennsylvania Parole Board (Board) that affirmed the Board’s August
19, 2019 Decision that recommitted Schroeder as a technical parole violator (TPV)
and as a convicted parole violator (CPV), ordered her to serve her unexpired term
of one year, seven months, and four days, and denied her credit for time spent at
liberty on parole, also known as “street time.” Also before the Court is the Motion
to Withdraw Appearance (Motion to Withdraw) of Schroeder’s appointed counsel
(Counsel), wherein Counsel requests leave to withdraw as attorney for Schroeder.
Because Counsel has not satisfied the requirements necessary to withdraw as
appointed counsel, we deny, without prejudice, Counsel’s Motion to Withdraw.
      Schroeder was convicted in Delaware County of retail theft and sentenced to
one year and two months to three years of incarceration, with a maximum sentence
date of September 29, 2020. (Sentence Summary, Certified Record (C.R.) at 1-2.)
Schroeder was released on parole on January 6, 2019, and was permitted to transfer
to the State of Delaware, where she arrived on January 15, 2019. (Supervision
History, C.R. at 32.) Based on an April 4, 2019 Interstate Commission for Adult
Offender Supervision report in which the State of Delaware notified Pennsylvania
that Schroeder had absconded from supervision, (C.R. at 11-12), the Board
declared Schroeder delinquent from supervision as of April 2, 2019, (id. at 13). On
April 25, 2019, the New Castle Police Department in the State of Delaware
arrested Schroeder for allegedly burglarizing vehicles.     (Criminal Arrest and
Disposition Report, C.R. at 24.) On the same day, the Board issued a Warrant for
Arrest of Paroled Prisoner, authorizing Schroeder’s arrest and detention for
violating the terms of her parole. (C.R. at 14.)
      On June 20, 2019, the Superior Court of the State of Delaware found
Schroeder guilty of burglary in the third degree and sentenced her accordingly.
(Sentence Order, C.R. at 26.) On July 5, 2019, Schroeder was extradited to
Pennsylvania. (Supervision History, C.R. at 32.) The Board presented Schroeder
with the charges against her – failing to maintain contact with parole supervision
staff and being convicted of burglary in the third degree. (Notice of Charges and
Hearing, C.R. at 33.) Schroeder elected to admit those violations and waive a
formal hearing.    (Waiver of Violation/Revocation Hearings and Counsel and
Admission Forms, C.R. at 35-36.)
      By action recorded August 19, 2019, and delivered on August 20, 2019, the
Board recommitted Schroeder as a TPV and CPV to serve her unexpired term of



                                          2
one year, seven months, and four days. (Decision, C.R. at 49-50.) The Board
indicated it did not award Schroeder credit for time spent at liberty on parole
because she “absconded while on supervision.” (Id. at 50.) Using June 20, 2019,
as the custody for return date, the Board recalculated Schroeder’s new maximum
sentence date as January 22, 2021, based upon 582 days of backtime owed. (Order
to Recommit, C.R. at 47-48.)
      On September 9, 2019, Schroeder mailed to the Board a Petition for
Administrative Review to which she attached a letter asking the Board to “award
[her] the 4 months of street time that [she] lost . . . .” (C.R. at 51-52.) Schroeder
explained that after she was paroled, she ran out of her medication, “was not
thinking clearly at all,” and her “behavior became more erratic.” (Id. at 52.) On
January 7, 2020, Schroeder mailed a letter to the Board inquiring as to the status of
her September 2019 appeal and summarizing her earlier request that she be
awarded her street time and her original maximum date be restored. (Id. at 54-55.)
      The Board responded to Schroeder’s Petition for Administrative Review on
March 4, 2020. It determined that Schroeder’s “plea for leniency regarding [her]
time spent at liberty on parole” does not “qualify as a request for relief” under the
Board’s regulation at 37 Pa. Code § 73.1, which governs administrative appeals
and petitions for administrative review. (Board’s Order, C.R. at 57.) Accordingly,
the Board dismissed Schroeder’s Petition for Administrative Review for “failure to
present adequate factual and legal points for consideration against the Board” and
affirmed the August 19, 2019 Decision. (Id.)
      On April 7, 2020, Schroeder filed a pro se Petition for Review (Petition)
with this Court.1 She raised one issue for review – “[f]ailure to present adequate

      1
        Because the Board mailed its response to Schroeder’s Petition for Administrative
Review on March 4, 2020, Schroeder’s Petition was due by April 3, 2020. Though our records


                                            3
factual [and] legal points for consideration against the [B]oard.” (Petition ¶ 5.)
Schroeder attached to her Petition a copy of the letter that she originally provided
to the Board with her Petition for Administrative Review.                     In response to
Schroeder’s request that the Court appoint her counsel, on April 29, 2020, we
ordered Counsel to appear for Schroeder within 30 days. On June 15, 2020,
Counsel entered his appearance on behalf of Schroeder.
       On July 20, 2020, Counsel filed his Motion to Withdraw and a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Where a parolee’s
right to counsel is constitutional rather than statutory, appointed counsel must file
an Anders brief in support of a petition to withdraw. A constitutional right to
counsel arises in appeals from determinations revoking parole and exists where a
parolee has a

       colorable claim (i) that he has not committed the alleged violation of
       the conditions upon which he is at liberty; or (ii) that, even if the
       violation is a matter of public record or is uncontested, there are
       substantial reasons which justified or mitigated the violation and make
       revocation inappropriate, and that the reasons are complex or
       otherwise difficult to develop or present.

Hughes v. Pa. Bd. of Prob. & Parole, 977 A.2d 19, 24, 26 (Pa. Cmwlth. 2009)
(quoting Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)). Where a parolee’s right
to counsel is not guaranteed by the United States Constitution but instead is
granted by statute, a no-merit letter is sufficient, and counsel need not submit an
Anders brief. See Section 6(a)(10) of the Public Defender Act, Act of December 2,


indicate a filing date of April 7, 2020, Schroeder’s Petition was nonetheless timely given the
Court’s March 18, 2020 Administrative Order that extended by 30 days the deadlines “set forth
in Pennsylvania Rules of Appellate Procedure 903 and 1512 that come due between March 16,
2020, and April 17, 2020, for filing an appeal from an order issued by a court or government unit
prior to March 16, 2020.”


                                               4
1968, P.L. 1144, as amended, 16 P.S. § 9960.6(a)(10); Commonwealth v. Santiago,
978 A.2d 349, 351 n.2 (Pa. 2009); Hughes, 977 A.2d at 24-25. Here, Schroeder
has a statutory rather than a constitutional right to counsel because she admitted the
parole     violations   with   which   the       Board   charged   her.   (Waiver    of
Violation/Revocation Hearings and Counsel/Admission Forms, C.R. at 35-36.)
Therefore, Counsel was not required to file an Anders brief.
         When appointed counsel files an Anders brief when a no-merit letter would
have been sufficient, as it is here, this Court will accept an Anders brief in lieu of a
no-merit letter if the Anders brief complies with the substantive requirements of a
no-merit letter. Seilhamer v. Pa. Bd. of Prob. & Parole, 996 A.2d 40, 42-43 (Pa.
Cmwlth. 2010). A Turner or no-merit letter must contain: (1) the nature and
extent of counsel’s review; (2) the issues the petitioner wishes to raise; and (3)
counsel’s analysis in concluding that the petitioner’s appeal is without merit.
Commonwealth v. Turner, 544 A.2d 927, 928 (Pa. 1988); Hughes, 977 A.2d at 24-
25. In addition, counsel must send the petitioner a copy of the Turner letter, “a
copy of counsel’s petition to withdraw,” and a statement advising the petitioner of
his or her right to proceed by new counsel or pro se. Zerby v. Shanon, 964 A.2d
956, 960 (Pa. Cmwlth. 2009) (citation omitted).             After counsel satisfies the
procedural requirements of Turner, this Court will “conduct its own review of the
merits of the case.” Id. (citation omitted).
         Here, Counsel has not satisfied the requirements necessary to withdraw as
appointed counsel.      Counsel’s unsigned Anders brief is fatally flawed.        First,
although the Anders brief reveals the nature and extent of Counsel’s review, that
review suffers from numerous factual errors. For example, Counsel states that
Schroeder was convicted of retail theft in Maryland while on parole. (Anders Brief



                                             5
(Br.) at 6.) This is incorrect. While Schroeder was on parole, the Superior Court
of the State of Delaware found her guilty of burglary in the third degree. (Sentence
Order, C.R. at 26.) In addition, Counsel states that Schroeder was paroled by the
Board “on a conviction for [b]urglary.” (Anders Br. at 6.) Again, this is incorrect.
Schroeder was, in fact, paroled on a conviction for retail theft.         (Sentence
Summary, C.R. at 1-2.) While these factual errors might not, by themselves, be
enough to deny a withdrawal request, they reflect a lack of care in Counsel’s
review of the record.
      Second, Counsel has misidentified the Order being reviewed by this Court
and the jurisdiction of the Court. Counsel repeatedly identifies the order subject to
review as the Board’s August 19, 2019 Decision, wherein the Board recommitted
Schroeder as a TPV and CPV and denied her credit for time spent at liberty on
parole. (Anders Br. at cover, 2-2(a).) However, Schroeder petitioned this Court
for review of the Board’s March 4, 2020 Order that dismissed Schroeder’s
Petition for Administrative Review. There is not a single mention in Counsel’s
Anders brief of the March 4, 2020 Order that the Court is reviewing pursuant to
Schroeder’s Petition. Similarly absent from Counsel’s Anders brief is any mention
of Schroeder’s Petition for Administrative Review and the claims she made in
response to the August 19, 2019 Decision. Further, contrary to Counsel’s Anders
brief, the Board’s Order is not “a final order entered in a criminal case” that is
subject to the Superior Court’s jurisdiction under Section 742 of the Judicial Code,
42 Pa.C.S. § 742. (Anders Br. at 1.) Rather, this Court’s jurisdiction to review
the Board’s orders is found in Section 763(a) of the Judicial Code, 42 Pa.C.S.




                                         6
§ 763(a).2 While this latter issue might not warrant denial of a withdrawal request,
as it does not prevent us from acting within our proper jurisdiction, it, again,
demonstrates a lack of care in Counsel’s review of this matter. The former issue,
however, is a critical error, because it improperly frames the matter for review not
only by Counsel but, potentially, by the Court.
       Third, Counsel does not address the issue that Schroeder raises on appeal. In
his Anders brief, Counsel focuses on the Board’s authority to deny Schroeder her
street time, arguing that Schroeder’s Petition is without merit because “the [Board]
had the authority to find [] [Schroeder was] a [CPV] and . . . had the authority to
recommit [] [Schroeder] to prison and the discretion [to] deny credit for the period
of parole . . . .” (Anders Br. at 7.) Such argument might be appropriate had the
Court been reviewing the August 19, 2019 Board Decision; however, it is not. 3
Instead, the Court is reviewing the Board’s March 4, 2020 Order, as reflected in
Schroeder’s Petition, which cites the language used by the Board, “[f]ailure to
present adequate factual [and] legal points for consideration against the [B]oard.”
(Petition ¶ 5.) Thus, Schroeder’s Petition focuses not on the August 19, 2019
Decision recommitting her and denying her street time request, but instead on the
Board’s March 4, 2020 Order, which determined:


       Your request for relief does not indicate that the Board made any
       actual evidentiary, procedural, or calculation errors in revoking your
       parole. The only thing you request from the Board is a general plea
       for leniency regarding your time spent at liberty on parole. A general

       2
          We further note that despite this Court having its own precedent relating to what is
required for counsel to withdraw from a case, Counsel cites only Superior Court decisions on the
subject.
        3
          Moreover, Counsel does not indicate that his argument is an interpretation of what
Schroeder is attempting to raise in the Petition, which is not surprising, as there is no mention of
the Petition in the Anders brief.


                                                 7
        plea for leniency does not qualify as a request for relief under [37 Pa.
        Code § 73.1]. Therefore, your request for relief must be dismissed for
        failure to present adequate factual and legal points for
        consideration against the Board.

(Board’s Order, C.R. at 57 (emphasis added).) The Board’s Order found that
Schroeder’s Petition for Administrative Review and the letter attached thereto were
insufficient to enable the Board to understand and address her claims. The Board
did not address the prior exercise of its discretion to deny Schroeder her street
time.
        Because Counsel did not correctly identify the Board Order being reviewed
or the issue Schroeder raised in her appeal from that Order, Counsel’s analysis to
support his conclusion that Schroeder’s appeal is without merit is inapposite.
Citing to this Court’s decision in Kazickas v. Pennsylvania Board of Probation and
Parole, 226 A.3d 109 (Pa. Cmwlth. 2020), Counsel addresses a challenge to the
Board’s Decision denying Schroeder’s street time request, stating that the Board
“may deny credit for the current period of parole after hearing” to parolees, like
Schroeder, that commit a new crime while on parole. (Anders Br. at 8.) While this
is a correct statement of the law, this is not the issue Schroeder raised in her
Petition or addressed by the Board in the March 4, 2020 Order. Rather, it appears
that the relevant analysis to determining whether the Board’s Order should be
affirmed is whether the Board erred or abused its discretion in dismissing
Schroeder’s Petition for Administrative Review pursuant to 37 Pa. Code § 73.1.4




        4
         The regulation states in relevant part that: “[t]he failure of a petition for administrative
review to present with accuracy, brevity, clearness and specificity whatever is essential to a
ready and adequate understanding of the factual and legal points requiring consideration will be a
sufficient reason for denying the petition.” 37 Pa. Code § 73.1(b)(2).


                                                 8
       Finally, we note that it is unclear whether Counsel served Schroeder with his
Anders brief;5 however, given our disposition, we will not require him to file a
certificate of service evidencing such service.
       Based upon the foregoing, we deny Counsel’s Motion to Withdraw without
prejudice. Counsel is granted twenty (20) days from the date of this Court’s Order
to either file a renewed application to withdraw, along with an amended no-merit
letter, or submit a brief on the merits of Schroeder’s Petition for Review.


                                            _____________________________________
                                            RENÉE COHN JUBELIRER, Judge




       5
          In his Anders brief, Counsel represents that he served Schroeder with a copy of the
brief. In addition, in Counsel’s letter to Schroeder, a copy of which is attached to his Anders
brief, Counsel states that he enclosed the brief for Schroeder’s review. However, based on our
review of the filings in this case, it is unclear whether Schroeder was furnished with a copy of
the Anders brief. Counsel filed both his Motion to Withdraw and Anders brief on July 20, 2020.
While the certificate of service that appears to correspond to the Motion to Withdraw includes
Schroeder, the certificate of service that appears to correspond to the Anders brief does not
include Schroeder. In accordance with our precedent, Counsel must file a certificate of service
demonstrating that a copy of his Anders brief was served upon Schroeder. Durham v. Pa. Bd. of
Prob. & Parole (Pa. Cmwlth., No. 1338 C.D. 2016, filed Oct. 11, 2017), slip op. at 6; Riede v.
Pa. Bd. of Prob. & Parole (Pa. Cmwlth., No. 337 C.D. 2015, filed Aug. 8, 2016), slip op. at 5.
Unreported panel decisions of this Court may be cited for their persuasive value pursuant to Rule
of Appellate Procedure 126(b)(2), Pa.R.A.P. 126(b)(2), and Section 414(a) of this Court’s
Internal Operating Procedures, 210 Pa. Code § 69.414(a).


                                               9
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Jennifer Schroeder,                       :
                          Petitioner      :
                                          :
                   v.                     :   No. 382 C.D. 2020
                                          :
Pennsylvania Parole Board,                :
                        Respondent        :


                                       ORDER


      NOW, January 14, 2021, the Motion to Withdraw Appearance filed by
Jennifer Schroeder’s appointed counsel (Counsel) is DENIED without prejudice.
Counsel is granted twenty (20) days from the date of this Order to either file a
renewed application to withdraw, along with an amended no-merit letter, or submit
a brief on the merits of Schroeder’s Petition for Review.



                                        _____________________________________
                                        RENÉE COHN JUBELIRER, Judge